DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-4 and 11-19 have been examined in this application. The amendments filed in view of The Notice of Non-Compliant Amendment filed on 04/23/2021, have been accepted and Claims 5-10 have been correctly indicated as ‘cancelled’ in the updated Claim set filed on 04/23/2021. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 03/31/2021 and 04/23/2021.
Claim Objections
The claim objections made in the Non-Final on 12/16/2021 are withdrawn in light of the Applicant’s amendments to the claims filed on 04/23/2021.
Claim Rejections - 35 USC § 112
The claim rejections made in the Non-Final on 12/16/2021 are withdrawn in light of the Applicant’s amendments to the claims filed on 04/23/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bain (CN 208159710).
In regards to Claim 1, Bian teaches: A w-shaped bracket (5) for use on a moveable panel of an adjustable bed (1 and 2 – Fig. 1), comprising: a pair of outer legs (see annotated Figure below from Bian) and a pair of inner legs (see annotated Figure below from Bian), wherein the pair of inner legs are coupled to the pair of outer legs by transitioning through a first plurality of bends (see annotated Figure below from Bian); and wherein each of the pair of inner legs are coupled together by a central inward section having a second plurality of bends (see annotated Figure below from Bian). 

    PNG
    media_image1.png
    262
    418
    media_image1.png
    Greyscale

Annotated Figure 4 from Bian
In regards to Claim 16, Bian teaches: A w-shaped bracket (5 – Fig. 3/4) for use on a moveable panel of an adjustable bed (1), the moveable panel having a first width (Fig. w-shaped bracket (5 – Fig. 4) comprising: two lower transition areas and an upper transition area, and wherein the two lower transition areas and the upper transition area each have a smooth radius without corners (see annotated Figure 4 above from Bian)  . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bain (CN 208159710) in view of Hayes (US 5161274), and further in view of Rawls Meehan (US 2015/0297431).
In regards to Claim 2, Bian teaches: The w-shaped bracket (5 – Fig. 3/4) of claim 1, but does not teach, further comprising: a motor/actuator mount coupled to central inward section of the w-shaped bracket Hayes teaches: a motor/actuator (62/60 – Fig. 2) mount coupled to the bottom (Col 2 Lines 58-63) of the mattress frame of the central section of a bracket (Col 2 Lines 24-27). Hayes does not teach: the w-Rawls Meehan teaches: a U shaped bracket or other bracket shape (Para 0234).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket from Rawls-Meehan to the bracket of Hayes and Bian as a change in shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Rawls-Meehan stating that any shape can be used as a bracket/member concludes that other forms of brackets such as the W-shaped or U-shaped bracket of Bian or Hayes could be utilized to perform the same function. The attachment of a motor to a bracket to initiate movement is widely used in bedding to lift or move a bed section from one height to another height.
In regards to Claim 3, Bian teaches: The w-shaped bracket (5) of claim 2, but does not teach, wherein the motor/actuator mount has a mounting hole with a center line, and wherein the center line of the motor/actuator mount mounting hole extends in the same plane as the central inward section of the w-shaped bracket Hayes teaches: wherein the motor/actuator mount (62/60 – Fig. 2) has a mounting hole with a center line (Col 2 Lines 21-24 and Fig. 3), and wherein the center line of the motor/actuator mount mounting hole extends in the same plane (Fig. 3) as the central section of a bracket (Col 2 Lines 24-27). Hayes does not teach: the w-shaped bracket, however, Rawls Meehan teaches: a U shaped bracket or other bracket shape (Parra 0234).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket from Rawls-Meehan to the bracket of Hayes and Bian as a change in shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Rawls-Meehan stating that any shape can be used as a bracket/member concludes that other forms of brackets such as the W-shaped or U-shaped bracket of Bian or Hayes could be utilized to perform the same function. The attachment of a motor to a bracket to initiate movement is widely used in bedding to lift or move a bed section from one height to another height.
In regards to Claim 4, Bian teaches: The w-shaped bracket (5) of claim 1, but does not teach, wherein the moveable panel has a first width and the w-shaped bracket has a second width, wherein the second width is greater than one-third of the first width Rawls Meehan teaches: a U shaped bracket or other bracket shape (Parra 0234). Additionally, Rawls-Meehan discloses, that the thickness of the additional bracket may be determined by the amount of force and torque that may need to be resisted during movement of the adjustable bed facility (102) section (Para 0227).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket from Rawls-Meehan to the bracket of Hayes and Bian as a change in shape or form such as a dimension is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Rawls-Meehan stating that any shape can be used as a bracket/member concludes that other forms of brackets such as the W-shaped or U-shaped bracket of Bian or Hayes could be utilized to perform the same function. Additionally, the size or comparison of sizes from one element to another is variable and considered an obvious modification. 
In regards to Claim 17, Bian teaches: The w-shaped bracket (5 – Fig. 3/4) of claim 16, but does not teach, wherein the w-shaped Rawls-Meehan teaches: a pivot point connections that have additional reinforcement such as a U shaped or any other shaped bracket (Para 0228). Additionally, Rawls-Meehan discloses, that the thickness of the additional bracket may be determined by the amount of force and torque that may need to be resisted during movement of the adjustable bed facility (102) section. Lastly, (Para 0336) discusses that the bracket may be constructed using a material such as metal.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the metal (ex: steel) tubing with a specific thickness to handle a force/torque, to the u-shaped bracket of Hayes as metal tubing is commonly made of one piece and can be designed in all shapes, sizes, and metallic materials for the use as a bracket.
In regards to Claim 18, Bian teaches: The w-shaped bracket (5 – Fig. 3/4) of claim 17, wherein the w-shaped bracket (5) see annotated Figure 4 above from Bian) separated by a central inward section (see annotated Figure 4 above from Bian), but does not teach, the w-shaped bracket further comprising a motor/actuator mount rigidly coupled to a middle portion of the central inward section.  Hayes teaches: a motor/actuator (62/60 – Fig. 2) mount coupled to the bottom (Col 2 Lines 58-63) of the mattress frame of the central section of a bracket (Col 2 Lines 24-27). Hayes does not teach: the w-shaped bracket, however, Rawls Meehan teaches: a U shaped bracket or other bracket shape (Parra 0234).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket from Rawls-Meehan to the bracket of Hayes and Bian as a change in shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Rawls-Meehan stating that any shape can be used as a bracket/member concludes that other forms of brackets such as the W-shaped or U-shaped bracket of Bian or Hayes could be utilized to perform the same function. The attachment of a motor to a bracket to initiate movement is widely used in bedding to lift or move a bed section from one height to another height.
In regards to Claim 19, Bian teaches: The w-shaped bracket (5 – Fig. 3/4) of claim 18, but does not teach, wherein the motor/actuator mount has a mounting hole with a center line, and wherein the center line of the motor/actuator mount mounting hole extends in the same plane as the w-shaped bracket. Hayes teaches: wherein the motor/actuator mount (62/60 – Fig. 2) has a mounting hole with a center line (Col 2 Lines 21-24 and Fig. 3), and wherein the center line of the motor/actuator mount mounting hole extends in the same plane (Fig. 3) as the central section of a bracket (Col 2 Lines 24-27). Hayes does not teach: the w-shaped bracket, however, Rawls Meehan teaches: a U shaped bracket or other bracket shape (Parra 0234).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket from Rawls-Meehan to the bracket of Hayes and Bian as a change in shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. Rawls-Meehan stating that any shape can be used as a bracket/member concludes that other forms of brackets such as the W-shaped or U-shaped bracket of Bian or Hayes could be utilized to perform the same function. The attachment of a motor to a bracket to initiate movement is widely used in bedding to lift or move a bed section from one height to another height.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 5161274) in view of Rawls Meehan (US 2015/0297431).
In regards to Claim 11, Hayes teaches: A bracket (Fig. 3) use on a moveable panel (Fig. 3) adjustable bed (abstract), the moveable panel having a first width (see note below). Hayes does not teach: a w-shaped member having a second width, wherein the second width is greater than one-third the first width (see note below). Rawls-Meehan teaches: a U shaped bracket or other bracket shape (Para 0227). Additionally, Rawls-Meehan discloses, that the thickness of the additional bracket may be determined by the amount of force and torque that may need to be resisted during movement of the adjustable bed facility (102) section (Para 0227).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of a bracket/member, such as a W-shaped bracket, of Rawls-Meehan to the adjustable bed and panel of Hayes as brackets which are used for support come in all different shapes and sizes and are well known features in adjustable beds that can be interchanged depending on the mechanical characteristics used to design such a device.
Note: Adjustment to a panel or u-shaped width is an obvious change and is a matter of design choice. Adjusting to a measurement such as the width of the panel/member is recognized as being within the level of ordinary skill in the art, absent showing unexpected results.
In regards to Claim 12, Hayes teaches: The bracket (Fig. 3) of claim 11. Hayes does not teach: the w-shaped member (see note below). Rawls-Meehan teaches: pivot point connections that have additional reinforcement such as a U shaped or any other shaped bracket (Para 0227). Additionally, Rawls-Meehan discloses, that the thickness of the additional bracket 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket/member (w-shape) from Rawls-Meehan to the moveable panel of an adjustable bed of Hayes, because changes to a bracket shape or any mechanical component is considered a common adjustment to adjustable/folding beds.
Note: In regards to the upper and lower transition areas having a smooth radius without corners would be a matter of design choice and is an obvious to change.
Regarding Claim 13, Hayes teaches: The bracket (Fig. 3) of claim 12, but does not teach, the w-shaped member (see note below). Rawls-Meehan teaches: a pivot point connections that have additional reinforcement such as a U shaped or any other shaped bracket (Para 0227). Additionally, Rawls-Meehan discloses, that the thickness of the additional bracket may be determined by the amount of force and torque that may need to be resisted during movement of the adjustable bed facility (102) section. Lastly, (Para 0336) discusses that the bracket may be constructed using a material such as metal.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated any shape of bracket/member (w-shape) from Rawls-Meehan to the moveable panel of an adjustable bed of Hayes, because changes to a bracket shape or any mechanical component is considered a common adjustment to adjustable/folding beds. Additionally, many different types and styles of materials are widely used in brackets for adjustable/folding beds and would be considered a common feature.
Note: In regards to the bent, sguare tube would be a matter of design choice and is an obvious to change. Adjustment to a measurement such as a thickness/radius/angle is recognized as being within the level of ordinary skill in the art, absent showing unexpected results.
Regarding Claim 14, Hayes teaches: The bracket (Fig. 3) of claim 13, further comprising a motor/actuator (62/60 of Fig. 2). Hayes does not teach: a motor/actuator being rigidly coupled to a middle portion of the one upper transition area. Rawls-Meehan teaches, (Para 0395 and Fig. 10A) the actuators (162/60 of Fig. 2) being used to raise the one upper portion of a patient's body by the head frame (1004).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the lifting the upper portion of Rawls-Meehan to the motor/actuator of Hayes as it is a common to use an actuator/motor for the means of moving/lifting/controlling a mechanism such as a bed panel.
Regarding Claim 15, Hayes teaches: The bracket (Fig. 3) of claim 14, wherein the motor/actuator (62/60 of Fig. 2) has a mounting hole with a center line (Col 2 Lines 21-24 and Fig. 3), and wherein the center line of the motor/actuator mount mounting hole extends in the same plane (Fig. 3). Hayes does not teach: the w-shaped member 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the use on any shaped bracket of Rawls-Meehan, for the combined use to a motor/actuator of Hayes. Brackets are commonly made in different shapes/sizes/materials for the combined use to another mechanical component such as a motor/actuator. The method of attaching such a device is well reversed in the field of adjustable/folding beds however, mounting holes are commonly used as an attachment feature due to its simplicity.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant’s amendments on the claims on 4/23/2021 are rejected under Bain (CN 208159710). The new amendments now require Bain to teach: ‘A w-shaped bracket’ AND ‘a pair of outer legs and a pair of inner legs, wherein the pair of inner legs are coupled to the pair of outer legs by transitioning through a first plurality of bends; and wherein each of the pair of inner legs are coupled together by a central inward section having a second plurality of bends.’ The Applicant states that the art of Rawls Meehan does not teach or suggest a ‘w-shaped bracket.’ Regarding claim 1, the new art of Bain teaches, a folding bed supporting device, with a W-shaped supporting rod (aka bracket) (5 – Fig. 3/4) that connects at points and can rotate and adjust the angle of the bed (Abstract). Figure 4 defines the design (as stated in the amendments in Claim 1) and the connection of the W-shaped supporting rod connecting piece at parts A and B (see annotated Figure 4 above from Bian). 
Regarding Claim 11, the previous rejection from the Non-Final filed on 12/16/2020 still reads on the new amendments. The Applicant states that the Rawls-Meehan reference does not teach or suggest a w-shaped member. The Examiner respectfully disagrees based off the art of Hayes in view of Rawls-Meehan. Hayes (US 5161274) teaches a bracket for use on an adjustable bed with an actuator and Rawls-Meehan (US 2015/0297431) teaches a bracket that may be shaped to secure a motor within a section such as a straight bracket, a U shaped bracket, an L shaped bracket, or the like. As such, the bracket could be over any shape and this modification is considered a matter of design choice. Adjusting 
Lastly, Claim 16 was amended to state ‘the w-shaped bracket comprising: two lower transition areas and an upper transition area, and wherein the two lower transition areas and the upper transition area each have a smooth radius without corners.’ The Applicant argues similar to Claim 1 above, that the art of Rawls Meehan does not teach or suggest a ‘w-shaped member.’ The Examiner respectfully disagrees on from the new art of Bain. Bain teaches a w-shaped bracket/member (5 – Fig. 3/4) that connects at points and can rotate and adjust the angle of the bed (Abstract). Figure 4 defines the design (as stated in the amendments in Claim 1) and the connection of the W-shaped supporting rod connecting piece at parts A and B (see annotated Figure 4 above from Bian).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/1/2021